DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are amended.
Claims 1-20 are pending.

Response to Remarks
35 U.S.C. 101
Applicant contends that the claims are directed towards patent eligible subject matter because the use of time/hash pair values outside of the blockchain ledger is a practical application that results in an improvement to the operation of the blockchain system.  Examiner respectfully disagrees.  First, the claim recites only that the time/hash pair values serve as an index to store and retrieve object values in an off-blockchain database.  Such storing/retrieving operations, as defined by the MPEP, are insignificant extra-solution activities.  See MPEP 2106.05(g).  Further, they also recite well-understood, routine, and conventional activities because they amount to storing and retrieving information from memory.  See 
Accordingly, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant contends that the combination of Seippel and Lee fails to disclose “store the measured value and a corresponding hash/time pair value in values on a data store of the data store peer”.  Examiner respectfully disagrees.  For example, Seippel discloses storing the measured value and corresponding time as shown in FIG. 5, for example.  FIG. 5 shows the value of a watch, i.e., the measured value, at a given time, i.e., the time.  Further, Seippel at ¶ 51 discloses that each valuation has a unique valuation identifier that is used to retrieve the valuation as needed.  While the unique valuation identifier is not explicitly described as a hash value, Lee at 6:32-36, for example, discloses using a hash value in a hash table to perform a lookup.  Therefore, it would have been a simple substitution to replace the unique valuation identifier disclosed in Seippel with the hash value disclosed in Lee.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1-20: Independent claims 1, 8, and 15 recite “receive a measured value an object in the blockchain network”.  However, the specification fails to adequately describe that the object is within a blockchain network as claimed.  For example, FIG. 1 depicts object 110 and blockchain network 106.  However, object 110 is not part of blockchain network 106 as claimed.  Rather, the specification describes monitoring objects and calculate insurance fees for the objects using a blockchain.  See ¶ 33.  In other words, the specification and figures fail to describe that the object is part of the blockchain network as claimed.  Claims 2-7, 9-14, and 16-20 are rejected by reason of their dependency from claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of calculating a fee for an object based on the object’s value.  In particular, the claim recites receiving and storing an object’s value in a hash table.  The hash value used as the lookup key for the hash table is then stored in a blockchain.  This hash value is then retrieved and used to lookup the object’s value.  A summary of the object’s values is generated and fee is calculated based on the summary.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
a memory storing one or more instructions; and 
a processor than when executing the one or more instructions is configured to: 
receive a measured value an object in the blockchain network; 
store the measured value and a corresponding hash/time pair value in values on a data store of the data store peer; 
update a hash store of a blockchain ledger in the blockchain network with the hash/time pair value from the data store via a smart contract; 
retrieve a hash value corresponding to a particular time from the blockchain ledger and provide the hash value to the data store via a smart contract; 
generate a summary table containing a value of an object retrieved from the data store based on the hash value; and 
calculate a fee based on the summary table via a smart contract.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the memory and processor are instructions to apply the abstract ideas using a computer.  Further, the operations of receiving a measured value, storing the measured value and hash/time pair, updating a blockchain ledger, retrieving a hash value from the blockchain are insignificant extra-solution activities.  See MPEP 2106.05(g).  Further, the smart contract serves to generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, Berkheimer Memo.  Here, as discussed above, the additional elements of the memory and processor are instructions to apply the abstract ideas using a computer. Also, the smart contract serves to generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Further, the insignificant extra-solution activities recite well-understood, routine, and conventional activities because they recite receiving/transmitting data over a network and reading/storing information from memory.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 8 and 15: Claims 8 and 15 recite abstract subject matter similar to that discussed above in connection with claim 1.  However, claims 8 and 15 fail to recite any additional elements not already considered.
Accordingly, claims 8 and 15 are rejected as being directed towards patent ineligible subject matter.

Per Claims 2-7, 9-14, and 16-20: Claims 2-7, 9-14, and 16-20 have also been analyzed according to the 2019 PEG.  However, the subject matter of these dependent claims also fail to recite patent eligible subject matter, as discussed below:
Claims 2, 9, and 16 recite additional abstract ideas, such as Mental Processes and Certain Methods of Organizing Human Activities because they recite calculating an insurance fee.
Claims 3, 9, and 17 recite additional insignificant extra-solution activities because providing the calculated insurance fee to an insurer fails to add a meaningful limitation to the abstract idea of calculating the insurance fee.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it is simply transmitting data over a network.  See MPEP 2106.05(d)(II).
Claims 4, 11, and 18 recite additional insignificant extra-solution activities because retrieving values from a blockchain ledger is an example of mere data gathering.  See MPEP 2106.05(g).  Further, it is also well-understood, routine, and conventional activity because it is receiving data over a network and reading information from memory.  See MPEP 2106.05(d)(II).
Claims 5, 12, and 19 recite additional insignificant extra-solution activities because sending the retrieved values fails to add a meaningful limitation to the abstract ideas.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it is simply transmitting data over a network.  See MPEP 2106.05(d)(II).
Claims 6 and 13 recite additional insignificant extra-solution activities because obtaining object values from a memory is an example of mere data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity because it is retrieving data from a memory.  See MPEP 2106.05(d)(II).
Claims 7, 14, and 20 recite an additional abstract idea, i.e., generating an inspection result based on object values, as this could be performed in the human mind or with the aid of pen and paper.  Further, providing the inspection result to a survey is insignificant extra-solution activity because it fails to place a meaningful limitation on the abstract idea of generating an inspection result.  See MPEP 2106.05(g).  It is well-understood, routine, and See MPEP 2106.05(d)(II).
Accordingly, claims 2-7, 9-14, and 16-20 are rejected as being directed towards patent ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0076794 to Seippel in view of U.S. Patent No. 10,095,888 to Lee et al., U.S. Patent Pub. No. 2019/0287140 to Arora et al., and U.S. Patent No. 10,672,078 to Diesse.
Per Claim 1: Seippel discloses:
A data store peer in a blockchain network, the data store peer, comprising: (see Seippel at Abstract: Systems, methods, and computer program products are provided for tracking and providing information relating to items of tangible personal property.)
a memory storing one or more instructions; and (see Seippel at ¶ 19: The property management system 100 further includes memory 66, which may include both read only memory (ROM) 65 and random access memory (RAM) 67.)
a processor than when executing the one or more instructions is configured to: (see Seippel at ¶ 19: In the embodiment shown in FIG. 1, the property management system 100 includes a processor 69 that communicates with other elements within the property management system 100 via a system interface or bus 61.)
receive a measured value an object (see Seippel at ¶ 39: In particular embodiments, the property management system 100 is configured to estimate the value of a particular item of tangible personal property based on data regarding the past sale of similar items of tangible personal property (or on past sales of the particular item at issue). As noted above, in a preferred embodiment, such past sale data is imported into the property management system 100 on an ongoing basis to ensure that the information used to evaluate the value of a particular item is current.)
store the measured value and a corresponding [unique identifier]/time pair value in values on a data store of the data store peer; (see Seippel at ¶ 46: As shown in FIGS. 5-7, the property management system 100 may be configured to report a history of See also ¶ 51: The property management system 100 may also assign a unique valuation identifier to each certified valuation. The unique valuation identifier may then be stored by the property management system 100 in association with the valuation. This enables the property management system 100 to reference and retrieve the valuation as needed. In other words, the property management system 100 may be used to store each generated certified valuation for a given item of tangible personal property 110, sub-portfolio 125, or portfolio 120. Additionally, the property management system 100 may store multiple different valuations for any item of tangible personal property 110, sub-portfolio 125, or portfolio 120.  See also ¶ 51: The property management system 100 may also assign a unique valuation identifier to each certified valuation. The unique valuation identifier may then be stored by the property management system 100 in association with the valuation.)
generate a [chart] containing a value of an object retrieved from the data store based on the [unique identifier]; and (see Seippel at ¶ 51: As shown in FIGS. 5-7, the property management system 100 may be configured to report a history of the values of an individual's portfolios, sub-portfolios, and/or individual items over time. For example, the property management system 100 may be adapted to generate and display a graph (or other suitable graphical representation) showing the changes in value of a particular portfolio, See also FIG. 5: Depicting a summary of a watch’s value over time.)
calculate a fee based on the summary table (see Seippel at Claim 13: The system of claim 12, wherein the system is further configured to generate an offer to insure the item of tangible personal property, and wherein an insurance premium associated with the offer to insure the item of tangible personal property is based at least in part on the appraisal.)
However, Seippel fails to disclose, but Lee, an analogous art of smart contracts, discloses:
update a hash store of a blockchain ledger in the blockchain network with the hash/time pair value from the data store via a smart contract; (see Lee at 5:15-23: In some implementations, the smart contract for the individual may be stored as a block within the blockchain. In some implementations, data included as part of the smart contract may be stored as separate blocks within the blockchain. In some implementations, the network of nodes may access the smart contract by searching a particular storage location within the blockchain. In some implementations, each node in the network of nodes may store a copy of the smart contract, as described further herein.  See also Lee at 5:38-43: The storage information for particular credit data may include a storage identifier that serves as an association (e.g., a pointer) to a memory location where the credit data is stored within the distributed file system (shown as Hashed Address 1 through Hashed Address M), as described further herein.  See also 3:51-53: Each block in the blockchain may contain a timestamp and a link to a previous block and/or transaction.)
retrieve a hash value corresponding to a particular time from the blockchain ledger and provide the hash value to the data store via a smart contract; (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel to use the blockchain and hash table disclosed in Lee, instead of the unique valuation identifiers disclosed in Seippel.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.
However, the combination of Seippel and Lee fails to disclose, but Arora, an analogous art of insurance and blockchain, discloses an object in a blockchain network (see Arora at ¶ 22: In the system 100, a blockchain may be used to store telematics and valuation data for vehicles 104 as data values stored therein. In such embodiments, the telematics device 106 (e.g., or third party system 112, as applicable) may report the vehicle telematics data, along with any other data captured from the vehicle 104 (e.g., characteristics data), to a node in the blockchain network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention so that the personal objects disclosed in Seippel were part of a system including a blockchain as disclosed in Arora.  One of ordinary skill in the art would have been motivated to do so to obtain the benefits of using a blockchain when looking up values for the objects.
However, the combination of Seippel, Lee, and Arora fails to disclose, but Diesse, an analogous art of insurance, discloses summarizing data in a table (see Diesse at 8:43-46: Table 1 shows an example of insurance data comprising insurance factors and corresponding values. This 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel to summarize the values in a table rather than a chart.  One of ordinary skill in the art would have been motivated to do so as it is simply an alternative means to present data. 

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 recites, and Seippel discloses:
A method, comprising: (see Seippel at Abstract: Systems, methods, and computer program products are provided for tracking and providing information relating to items of tangible personal property.)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 recites, and Seippel discloses:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (see Seippel at ¶ 13: Furthermore, the various implementations may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions (e.g., computer software) embodied in the storage medium.)

Per Claims 2, 9, and 16: The combination of Seippel, Lee, Arora, and Diesse discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, the combination of Seippel and Lee fails to disclose, but Arora discloses:
calculate a fee based on the summary table, (see Arora at ¶ 29: In such an example, each insurance provider may view the telematics data on the blockchain (e.g., and estimated valuations from the blockchain or processing server 102, if applicable) and may use it to determine an insurance premium using its own internal methods.)
calculate an insurance fee based on the summary table and calculation rules stored in on the blockchain ledger. (see Arora at ¶ 29: In such an example, each insurance provider may view the telematics data on the blockchain (e.g., and estimated valuations from the blockchain or processing server 102, if applicable) and may use it to determine an insurance premium using its own internal methods.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Arora to use data on the blockchain to calculate an insurance fee.  One of ordinary skill in the art would have been motivated to do so because the immutable nature of the blockchain would reduce the chance of fraudulent object valuations and the resulting insurance premiums.

Per Claims 4, 11, and 18: The combination of Seippel, Lee, Arora, and Diesse discloses the subject matter of claims 1, 8, and 15, from which claims 4, 11, and 18 depend, respectively.  However, Seippel fails to disclose, but Lee discloses:
retrieve hash values required for data inspection from the blockchain ledger via a smart contract. see Lee at 6:32-36: In this case, the first node may obtain the storage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Per Claims 5, 12, and 19: The combination of Seippel, Lee, Arora, and Diesse discloses the subject matter of claims 4, 11, and 18, from which claims 5, 12, and 19 depend, respectively.  However, Seippel fails to disclose, but Lee discloses:
send the retrieved hash values to the data store. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Per Claims 6 and 13: The combination of Seippel, Lee, Arora, and Diesse discloses the subject matter of claims 5 and 12, from which claims 6 and 13 depend, respectively.  However, Seippel fails to disclose, but Lee discloses:
obtain, from the data store, object values that correspond to the retrieved hash values. (see Lee at 6:32-36: In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel as disclosed in Lee to use a blockchain to store pointers to data stored off-blockchain.  One of ordinary skill in the art would have been motivated to do so to provide an immutable record of object values using a blockchain without having to actually store the voluminous number of object values on the blockchain itself.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seippel, Lee, Arora, and Diesse as applied to claims 2, 9, and 16 above, and further in view of U.S. Patent Pub. No. 2007/0233525 to Boyle.
Per Claims 3, 10, and 17: The combination of Seippel, Lee, Arora, and Diesse discloses the subject matter of claims 2, 9, and 16, from which claims 3, 10, and 17 depend, respectively.  However, the combination of Seippel, Lee, Arora, and Diesse fails to disclose, but Boyle, an analogous art of insurance, discloses:
provide the insurance fee to an insurer. (see Boyle at ¶ 21: The employee customer decides to participate in the various insurance plans, having been notified that a portion of the premiums for such plans will be deducted from his bimonthly paycheck and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seippel using the techniques disclosed in Boyle to send the calculated insurance premium payments to the insurer providing coverage.  One of ordinary skill in the art would have been motivated to do so to enable property owners to insure their property via a single point, i.e., the property management system.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seippel, Lee, Arora, and Diesse as applied to claims 6, 13, and 19 above, and further in view of U.S. Patent Pub. No. 2011/0099115 to Rivest et al.
Per Claims 7, 14, and 20: The combination of Seippel, Lee, and Arora discloses the subject matter of claims 6, 13, and 19, from which claims 7, 14, and 20 depend, respectively.  However, the combination of Seippel, Lee, and Arora fails to disclose, but Rivest, an analogous art of property appraisal, discloses:
generate an inspection result based on the object values, and provide the inspection result to a surveyor. (see Rivest at ¶ 17: Once the appraiser responds and accepts the task of making the appraisal, the digital form is forwarded to the appraiser for completion (step 110). Additionally, the requesting party can be notified (step 120) that the appraisal is taking place and given a time estimate for the appraisal (as provided by the appraiser).  See also ¶ 20: Once the appraisal is completed, it is sent (step 112) to the requesting party, with any annotations and/or flags that may have arisen during the appraisal process.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2019/0384927 discloses an endorsed value in a permissioned ledger in a DDBMS. The permissioned ledger includes entries, each comprising a key and at least one value. Permission is required for a peer node to access the ledger. Digital transactions may only be appended to the ledger. Each peer node maintains at least a portion of a replica of the ledger. A request for valuation of an object is received. A candidate object value of the object is obtained. An endorsed object value of the object is obtained based upon a consensus protocol among peer nodes in the network. A data block is added to the ledger including the endorsed object value, where the added data block is cryptographically linked to a previous data block.
U.S. Patent Pub. No. 2020/0234386 discloses  using blockchains to record, manage, and transfer ownership rights to land titles. A method in accordance with these techniques may include: creating a property blockchain that is permissioned, the property blockchain including a chronologically ordered, back-linked list of one or more blocks, the one or more blocks including a genesis block, the genesis block including property attributes 
U.S. Patent Pub. No. 2019/0095909 discloses a computer-implemented method (100) and system (1) for controlling the performance of a smart contract. The method includes storing a contract on or in a computer-based repository. The contract is associated with a licence between a first user (U1) and a second user (U2). The method further includes receiving, over a communications network, a transaction comprising a transfer of a token from an agent (A) to the first user (U1) or the second user (U2). The transaction comprises metadata that includes an identifier indicative of a location where the contract is stored. The method further includes querying a peer-to-peer distributed ledger (i.e. blockchain) to determine whether the transaction comprises at least one unspent output (UTXO). The method further includes, responsive to querying the peer-to-peer distributed ledger, determining whether to modify performance of the contract. The blockchain may be the Bitcoin blockchain.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                     /STEVEN S KIM/Primary Examiner, Art Unit 3685